Name: 86/61/EEC, Euratom, ECSC: Commission Decision of 8 January 1986 amending the provisional rules of procedure of the Commission of 6 July 1967
 Type: Decision
 Subject Matter: European construction;  Europe;  European Union law
 Date Published: 1986-03-15

 Avis juridique important|31986D006186/61/EEC, Euratom, ECSC: Commission Decision of 8 January 1986 amending the provisional rules of procedure of the Commission of 6 July 1967 Official Journal L 072 , 15/03/1986 P. 0034 - 0034*****COMMISSION DECISION of 8 January 1986 amending the provisional rules of procedure of the Commission of 6 July 1967 (86/61/EEC, Euratom, ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to Article 16 of the Treaty establishing a Single Council and a Single Commission of the European Communities, Whereas Article 383 (3) of the Act concerning the conditions of accession of the Kingdom of Spain and the Portuguese Republic and the adjustments to the Treaties (1) lays down that the Commission shall make such adaptations to its rules of procedure as are made necessary by the accession of the Kingdom of Spain and the Portuguese Republic; Whereas, this being so, it is necessary to amend Article 2 of the provisional rules of procedure of the Commission of 6 July 1967 (2), as last amended by the Decision 81/2/Euratom, ECSC, EEC (3), HAS DECIDED AS FOLLOWS: Article 1 Article 2 of the provisional rules of procedure of the Commission of 6 July 1967 shall be replaced by the following text: '1. The quorum of members required to be present for the Commission to take valid decisions shall be fixed at nine. 2. In conformity with Article 17, first paragraph, of the Treaty establishing a Single Council and a Single Commission of the European Communities, the conclusion of the Commission shall be deemed to be adopted when there have been at least nine votes in favour.' Article 2 This Decision shall come into force on 8 January 1986. Done at Brussels, 8 January 1986. For the Commission The President Jacques DELORS (1) OJ No L 302, 15. 11. 1985, p. 136. (2) OJ No L 147, 11. 7. 1967, p. 1. (3) OJ No L 8, 8. 1. 1981, p. 16.